Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Examiner’s Reasons for Allowance action is in response to the filing of 4/11/2022. Claims 2-44 have been cancelled.  Claims 45-63 have been added and claim 1 has been amended. Therefore claims 1, and 45-63 are presently pending in the application and have been considered as follows.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/17/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant is respectfully reminded of the duty to disclose 37 C.F.R. 1.56 all pertinent information and material pertaining to the patentability of applicant’s claimed invention, by continuing to submitting in a timely manner PTO-1449, Information Disclosure Statement (IDS) with the filing of applicant’s application or thereafter.


Response to Amendments
Applicant’s amendments to claim 1 has been noted.  The claim has been reviewed, entered and found obviating to previously raised objections.  Therefore, previously raised objection is hereby withdrawn.
Applicant’s amendments to claim 1 has been noted.  The claim has been reviewed, entered and found obviating to previously raised means plus function language.  Claim interpretation under 35 USC 112, sixth paragraph, is no longer invoked.  Therefore, previously raised objection is hereby withdrawn.
In light of applicant’s amendments, all previously raised rejections are hereby withdrawn.
Response to Arguments
Applicant’s arguments filed on 1/29/2014 have been fully considered and are persuasive.  The rejection of claims 1, and 45-63 has been withdrawn.

Allowable Subject Matter
Terminal Disclaimer submitted in 5/19/2022 to overcome non-statutory double-patenting rejection with US patent 10,796,012 has been reviewed and accepted.
Claims 1, and 45-63 are allowed over the prior art of record for the reasons put forth in the Remarks dated 4/11/2022.
Claims 1, and 45-63 are allowed over the prior art of record.  The following is an examiner's statement of reasons for allowance:
	Prior art of record teaches:
	Kruger et al. (US 2012/0167197) teaches enabling discretionary data access control in a cloud computing environment can begin with the obtainment of a data request and response message by an access manager service. The response message can be generated by a data storage service in response to the data request. The access manager service can identify owner-specified access rules and/or access exceptions applicable to the data request. An access response can be determined using the applicable owner-specified access rules and/or access exceptions. Both the response message and the access response can indicate the allowance or denial of access to the requested data artifact. The access response can be compared to the response message. If the access response does not match the response message, the response message can be overridden to express the access response. If the access response matches the response message, the response message can be conveyed to the originating entity of the data request. 
	Fang (US 2013/0179898 A1), teaches a system comprises a first storage resource, a second storage resource, a hosted application, a proxy engine, and a proxy interface. The first storage resource stores first data and uses a first program interface for communicating the first data. The second storage resource stores second data and uses a second program interface for communicating the second data. The hosted application uses application data, the first data and/or the second data including the application data. The proxy engine directs application data requests by the hosted application to the first storage resource or to the second storage resource. The proxy interface uses the first program interface to communicate with the first storage device and the second program interface to communicate with the second storage device to respond to the application data requests.
	Other pertinent references teach:	
	Prahlad et al. (US 2010/0332456 A1) teaches systems and methods are disclosed for performing data storage operations, including content-indexing, containerized deduplication, and policy-driven storage, within a cloud environment. The systems support a variety of clients and cloud storage sites that may connect to the system in a cloud environment that requires data transfer over wide area networks, such as the Internet, which may have appreciable latency and/or packet loss, using various network protocols, including HTTP and FTP. Methods are disclosed for content indexing data stored within a cloud environment to facilitate later searching, including collaborative searching. Methods are also disclosed for performing containerized deduplication to reduce the strain on a system namespace, effectuate cost savings, etc. Methods are disclosed for identifying suitable storage locations, including suitable cloud storage sites, for data files subject to a storage policy. Further, systems and methods for providing a cloud gateway and a scalable data object store within a cloud environment are disclosed, along with other features.
	Van Biljon et al. (US 2012/0110055 A1) teaches a cloud computing environment having a plurality of computing nodes is described. A seed device is connected to a network. From the seed device, a launching of a cloud computing management configuration is initiated. The seed device includes a repository of software. From the seed device, software is installed on one of the plurality of computing nodes to run a cloud computing management system. The software is loaded from one of the plurality of computing nodes onto each of the plurality of nodes. A computing node is selected from the plurality of computing nodes, to designate as a master node. Operations of the cloud computing management system is controlled from the master node.
	However, none of the prior art of record teach by themselves or in any combination nor would have anticipated nor render obvious by combination the claimed invention of the present invention at or before the time it was filed.  The prior art of record is silent on "at least one memory; computer readable instructions, and processor circuitry to execute the instructions to at least: construct a first data store that identifies files controlled by a user, the files maintained in a plurality of cloud content sharing services; the user interface to display first graphical elements -2-representative of the files maintained in the cloud content sharing services, second graphical elements representative of the cloud content sharing services, and third graphical elements representative of parties permitted to access the respective ones of the files, ones of the second graphical elements to also indicate whether at least one of file read access or file write access is provided by corresponding ones of the cloud content sharing services; in response to a determination that the action is valid, cause the user interface to display a first one of the first graphical elements, a first one of the second graphical elements and a first one of the third graphical elements in a linked arrangement to indicate the first party has at least one of read access or write access to the first one of the files via the first one of the cloud content sharing services; and instruct one or more of the plurality of cloud content sharing services to implement the change.”, in combination with all other claim limitations, as it has been recited in independent claims 1, 51 and 58.  
	All other dependent claims are allowable as they depend on an allowable independent claim.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See form PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZBETH TORRES-DIAZ whose telephone number is (571)272-178772-1787.  The examiner can normally be reached on 9:00a-4:30p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr, can be reached on (571)272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIZBETH TORRES-DIAZ/Examiner, Art Unit 2495                                                                                                                                                                                                        
/May 19, 2022/
/ltd/